--------------------------------------------------------------------------------

Exhibit 10.2



INVESTMENT MANAGEMENT TRUST AGREEMENT
 
This Investment Management Trust Agreement (this “Agreement”) is made effective
as of November 21, 2019, by and between CHP Merger Corp, a Delaware corporation
(the “Company”), and Continental Stock Transfer & Trust Company, a New York
corporation (the “Trustee”).
 
WHEREAS, the Company’s registration statements on Form S-1, Nos. 333-234413 and
333-234814 (collectively, the “Registration Statement”) and prospectus (the
“Prospectus”) for the initial public offering of the Company’s units (the
“Units”), each of which consists of one share of the Company’s Class A common
stock, par value $0.0001 per share (the “Common Stock”), and one-half of one
redeemable warrant, each whole warrant entitling the holder thereof to purchase
one share of Common Stock (such initial public offering hereinafter referred to
as the “Offering”), has been declared effective as of the date hereof by the
U.S. Securities and Exchange Commission; and
 
WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with J.P. Morgan Securities LLC, Credit Suisse
Securities (USA) LLC and Morgan Stanley & Co. LLC, as representatives (the
“Representatives”) of the several underwriters (the “Underwriters”) named
therein; and
 
WHEREAS, as described in the Prospectus, $275,000,000 of the gross proceeds of
the Offering and sale of the Private Placement Warrants (as defined in the
Underwriting Agreement) (or $316,250,000 if the Underwriters’ over-allotment
option is exercised in full) will be delivered to the Trustee to be deposited
and held in a segregated trust account located at all times in the United States
(the “Trust Account”) for the benefit of the Company and the holders of shares
of the Common Stock included in the Units issued in the Offering as hereinafter
provided (the amount to be delivered to the Trustee (and any interest
subsequently earned thereon) is referred to herein as the “Property,” the
stockholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Stockholders,” and the Public Stockholders and the
Company will be referred to together as the “Beneficiaries”); and
 
WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $9,625,000, or $11,068,750 if the Underwriters’ over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that may be payable by the Company to the Underwriters upon the
consummation of the Business Combination (as defined below) (the “Deferred
Discount”);
 
WHEREAS, a portion of such Deferred Discount, not to exceed 33 1/3% of the total
Deferred Discount, may be re-allocated or paid to members of FINRA (“FINRA
Members”) that assist the Company in consummating the Business Combination;


WHEREAS, simultaneously with the Offering, the Company’s sponsor will purchase
7,500,000 warrants (“Private Placement Warrants”) from the Company for an
aggregate purchase price of $7,500,000 (and additional amounts of Private
Placement Warrants from the Company if the underwriters exercise their
over-allotment option, up to 8,325,000 Private Placement Warrants for an
aggregate purchase price of $8,325,000 if the underwriters’ over-allotment
option is exercised in full); and
 

--------------------------------------------------------------------------------

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.
 
NOW THEREFORE, IT IS AGREED:
 
1.           Agreements and Covenants of Trustee.  The Trustee hereby agrees and
covenants to:
 
(a)          Hold the Property in trust for the Beneficiaries in accordance with
the terms of this Agreement in the Trust Account established by the Trustee in
the United States at JPMorgan Chase Bank N.A. and at a brokerage institution
selected by the Trustee that is reasonably satisfactory to the Company;
 
(b)          Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;
 
(c)          In a timely manner, upon the written instruction of the Company,
invest and reinvest the Property in United States government securities within
the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as
amended, having a maturity of 180 days or less, or in money market funds meeting
the conditions of paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended (or any
successor rule), which invest only in direct U.S. government treasury
obligations, as determined by the Company; the Trustee may not invest in any
other securities or assets, it being understood that the Trust Account will earn
no interest while account funds are uninvested awaiting the Company’s
instructions hereunder and the trustee may earn bank credits or other
considerations;
 
(d)          Collect and receive, when due, all principal, interest or other
income arising from the Property, which shall become part of the “Property,” as
such term is used herein;
 
(e)          Promptly notify the Company and the Representatives of all
communications received by the Trustee with respect to any Property requiring
action by the Company;
 
(f)          Supply any necessary information or documents as may be requested
by the Company (or its authorized agents) in connection with the Company’s
preparation of the tax returns relating to assets held in the Trust Account or
in connection with the preparation or completion of the audit of the Company’s
financial statements by the Company’s auditors;
 
(g)          Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company to do so;
 
(h)          Render to the Company monthly written statements of the activities
of, and amounts in, the Trust Account reflecting all receipts and disbursements
of the Trust Account;
 
-2-

--------------------------------------------------------------------------------

(i)           Commence liquidation of the Trust Account only after and promptly
after (x) receipt of, and only in accordance with, the terms of a letter from
the Company (“Termination Letter”) in a form substantially similar to that
attached hereto as either Exhibit A or Exhibit B, as applicable, signed on
behalf of the Company by its Chief Executive Officer, Chief Financial Officer,
Secretary or Chairman of the Board of Directors of the Company (the “Board”) or
other authorized officer of the Company, and complete the liquidation of the
Trust Account and distribute the Property in the Trust Account, including
interest earned on the invested funds held in the Trust Account and not
previously released to the Company to pay its franchise and income taxes (less
up to $100,000 of interest that may be released to the Company to pay
dissolution expenses), only as directed in the Termination Letter and the other
documents referred to therein, or (y) the later of (1) 24 months after the
closing of the Offering and (2) such later date as may be approved by the
Company’s stockholders in accordance with the Company’s amended and restated
certificate of incorporation, if a Termination Letter has not been received by
the Trustee prior to such date, in which case the Trust Account shall be
liquidated in accordance with the procedures set forth in the Termination Letter
attached as Exhibit B and the Property in the Trust Account, including interest
not previously released to the Company to pay its franchise and income taxes
(less up to $100,000 of interest that may be released to the Company to pay
dissolution expenses) shall be distributed to the Public Stockholders of record
as of such date; provided, however, that in the event the Trustee receives a
Termination Letter in a form substantially similar to Exhibit B hereto, or if
the Trustee begins to liquidate the Property because it has received no such
Termination Letter by the date specified in clause (y) of this Section 1(i), the
Trustee shall keep the Trust Account open until 12 months following the date the
Property has been distributed to the Public Stockholders. It is acknowledged and
agreed that there should be no reduction in the principal amount initially
deposited in the Trust Account;
 
(j)           Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as Exhibit
C (a “Withdrawal Instruction”), withdraw from the Trust Account and distribute
to the Company the amount of interest earned on the Property requested by the
Company to cover any franchise or income tax obligations owed by the Company as
a result of assets of the Company or interest or other income earned on the
Property, which amount shall be delivered directly to the Company by electronic
funds transfer or other method of prompt payment, and the Company shall forward
such payment to the relevant taxing authority; provided, however, that to the
extent there is not sufficient cash in the Trust Account to pay such tax
obligation, the Trustee shall liquidate such assets held in the Trust Account as
shall be designated by the Company in writing to make such distribution; so long
as there is no reduction in the principal amount initially deposited in the
Trust Account; provided, however, that if the tax to be paid is a franchise tax,
the written request by the Company to make such distribution shall be
accompanied by a copy of the franchise tax bill from the State of Delaware for
the Company and a written statement from the principal financial officer of the
Company setting forth the actual amount payable (it being acknowledged and
agreed that any such amount in excess of interest income earned on the Property
shall not be payable from the Trust Account). The written request of the Company
referenced above shall constitute presumptive evidence that the Company is
entitled to said funds, and the Trustee shall have no responsibility to look
beyond said request;
 
-3-

--------------------------------------------------------------------------------

(k)          Upon written request from the Company, which may be given from time
to time in a form substantially similar to that attached hereto as Exhibit D (a
“Stockholder Redemption Withdrawal Instruction”), the Trustee shall distribute
on behalf of the Company the amount requested by the Company to be used to
redeem shares of Common Stock from Public Stockholders properly submitted in
connection with a stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation (A) that would modify the
substance or timing of the Company’s obligation to allow redemption in
connection with the Company’s initial Business Combination or to redeem 100% of
its public shares of Common Stock if the Company has not consummated an initial
Business Combination within such time as is described in the Company’s amended
and restated certificate of incorporation or (B) with respect to any other
provision relating to stockholders’ rights or pre-initial Business Combination
activity. The written request of the Company referenced above shall constitute
presumptive evidence that the Company is entitled to distribute said funds, and
the Trustee shall have no responsibility to look beyond said request; and
 
(l)           Not make any withdrawals or distributions from the Trust Account
other than pursuant to Section 1(i), (j) or (k) above.
 
2.           Agreements and Covenants of the Company. The Company hereby agrees
and covenants to:
 
(a)          Give all instructions to the Trustee hereunder in writing, signed
by the Company’s Chairman of the Board, Chief Executive Officer, Chief Financial
Officer or Secretary. In addition, except with respect to its duties under
Sections 1(i), (j) and (k) hereof, the Trustee shall be entitled to rely on, and
shall be protected in relying on, any verbal or telephonic advice or instruction
which it, in good faith and with reasonable care, believes to be given by any
one of the persons authorized above to give written instructions, provided that
the Company shall promptly confirm such instructions in writing;
 
(b)          Subject to Section 4 hereof, hold the Trustee harmless and
indemnify the Trustee from and against any and all documented expenses,
including reasonable outside counsel fees and disbursements, or losses suffered
by the Trustee in connection with any action taken by it hereunder and in
connection with any action, suit or other proceeding brought against the Trustee
involving any claim, or in connection with any claim or demand, which in any way
arises out of or relates to this Agreement, the services of the Trustee
hereunder, or the Property or any interest earned on the Property, except for
expenses and losses resulting from the Trustee’s gross negligence, fraud or
willful misconduct. Promptly after the receipt by the Trustee of notice of
demand or claim or the commencement of any action, suit or proceeding, pursuant
to which the Trustee intends to seek indemnification under this Section 2(b), it
shall notify the Company in writing of such claim (hereinafter referred to as
the “Indemnified Claim”). The Trustee shall have the right to conduct and manage
the defense against such Indemnified Claim; provided that the Trustee shall
obtain the consent of the Company with respect to the selection of counsel,
which consent shall not be unreasonably withheld. The Trustee may not agree to
settle any Indemnified Claim without the prior written consent of the Company,
which such consent shall not be unreasonably withheld. The Company may
participate in such action with its own counsel;
 
(c)          Pay the Trustee the fees set forth on Schedule A hereto, including
an initial acceptance fee, annual administration fee, and transaction processing
fee which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless and until it is distributed to, or on behalf of, the Company
pursuant to Sections 1(i) through 1(j) hereof. The Company shall pay the Trustee
the initial acceptance fee and the first annual administration fee at the
consummation of the Offering. The Trustee shall refund to the Company the annual
administration fee (on a pro rata basis) with respect to any period after the
liquidation of the Trust Account. The Company shall not be responsible for any
other fees or charges of the Trustee except as set forth in this Section 2(c),
Schedule A and as may be provided in Section 2(b) hereof;
 
-4-

--------------------------------------------------------------------------------

(d)          In connection with any vote of the Company’s stockholders regarding
a merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination involving the Company and one or
more businesses (the “Business Combination”), provide to the Trustee an
affidavit or certificate of the inspector of elections for the stockholder
meeting verifying the vote of such stockholders regarding such Business
Combination;
 
(e)          Instruct the Trustee to make only those distributions that are
permitted under this Agreement, and refrain from instructing the Trustee to make
any distributions that are not permitted under this Agreement;
 
(f)          Expressly provide in any Instruction Letter (as defined in Exhibit
A) delivered in connection with a Termination Letter in a form substantially
similar to that attached hereto as Exhibit A that the Deferred Discount be paid
directly to the account or accounts directed by the Representative or the FINRA
Members; and
 
(g)          Within four (4) business days after the Underwriters’ exercise of
the over-allotment option (or any unexercised portion thereof) or such
over-allotment option expires, provide the Trustee with a notice in writing of
the total amount of the Deferred Discount, which shall in no event be less than
$9,625,000 (or $11,068,750 if the Underwriters’ over-allotment option is
exercised in full).
 
3.           Limitations of Liability. The Trustee shall have no responsibility
or liability to:
 
(a)          Imply obligations, perform duties, inquire or otherwise be subject
to the provisions of any agreement or document other than this Agreement and
that which is expressly set forth herein;
 
(b)          Take any action with respect to the Property, other than as
directed in Section 1 hereof, and the Trustee shall have no liability to any
party under this Agreement except for liability arising out of the Trustee’s
gross negligence, fraud or willful misconduct;
 
(c)          Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received written instructions from the Company given as provided herein to do so
and the Company shall have advanced or guaranteed to it funds sufficient to pay
any expenses incident thereto;
 
(d)          Change the investment of any Property, other than in compliance
with Section 1 hereof;
 
(e)          Refund any depreciation in principal of any Property;
 
-5-

--------------------------------------------------------------------------------

(f)          Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;
 
(g)          The Company or to anyone else for any action taken or omitted by
it, or any action suffered by it to be taken or omitted, in good faith and in
the Trustee’s best judgment, except for the Trustee’s gross negligence, fraud or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee, which counsel may be the Company’s
counsel), statement, instrument, report or other paper or document (not only as
to its due execution and the validity and effectiveness of its provisions, but
also as to the truth and acceptability of any information therein contained)
which the Trustee believes, in good faith and with reasonable care, to be
genuine and to be signed or presented by the proper person or persons. The
Trustee shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement or any of the terms hereof, unless
evidenced by a written instrument delivered to the Trustee, signed by the proper
party or parties and, if the duties or rights of the Trustee are affected,
unless it shall give its prior written consent thereto;
 
(h)          Verify the accuracy of the information contained in the
Registration Statement;
 
(i)          Provide any assurance that any Business Combination entered into by
the Company or any other action taken by the Company is as contemplated by the
Registration Statement;
 
(j)          File information returns with respect to the Trust Account with any
local, state or federal taxing authority or provide periodic written statements
to the Company documenting the taxes payable by the Company, if any, relating to
any interest income earned on the Property;
 
(k)          Prepare, execute and file tax reports, income or other tax returns
and pay any taxes with respect to any income generated by, and activities
relating to, the Trust Account, regardless of whether such tax is payable by the
Trust Account or the Company, including, but not limited to, franchise and
income tax obligations, except pursuant to Section 1(j) hereof; or
 
(l)          Verify calculations, qualify or otherwise approve the Company’s
written requests for distributions pursuant to Sections 1(i), (j) and (k)
hereof.
 
4.            Trust Account Waiver. The Trustee has no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or (c) hereof, the Trustee shall pursue
such Claim solely against the Company and its assets outside the Trust Account
and not against the Property or any monies in the Trust Account.
 
5.            Termination. This Agreement shall terminate as follows:
 
(a)          If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee, pending which the Trustee shall continue to act in
accordance with this Agreement. At such time that the Company notifies the
Trustee that a successor trustee has been appointed by the Company and has
agreed to become subject to the terms of this Agreement, the Trustee shall
transfer the management of the Trust Account to the successor trustee, including
but not limited to the transfer of copies of the reports and statements relating
to the Trust Account, whereupon this Agreement shall terminate; provided,
however, that in the event that the Company does not locate a successor trustee
within ninety (90) days of receipt of the resignation notice from the Trustee,
the Trustee may submit an application to have the Property deposited with any
court in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever; or
 
-6-

--------------------------------------------------------------------------------

(b)          At such time that the Trustee has completed the liquidation of the
Trust Account and its obligations in accordance with the provisions of Section
1(i) hereof and distributed the Property in accordance with the provisions of
the Termination Letter, this Agreement shall terminate except with respect to
Section 2(b).
 
6.            Miscellaneous.
 
(a)          The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including, account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds.
 
(b)          This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. This Agreement may be executed in
several original or facsimile counterparts, each one of which shall constitute
an original, and together shall constitute but one instrument.
 
(c)          This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. Except for Section
1(i), 1(j) and 1(k)  hereof (which sections may not be modified, amended or
deleted without the affirmative vote of sixty-five percent (65%) of the then
outstanding shares of Common Stock and Class B common stock, par value $0.0001
per share, of the Company, voting together as a single class; provided that no
such amendment will affect any Public Stockholder who has properly elected to
redeem his, her or its shares of Common Stock in connection with a shareholder
vote to amend this Agreement), this Agreement or any provision hereof may only
be changed, amended or modified (other than to correct a typographical error) by
a writing signed by each of the parties hereto.
 
-7-

--------------------------------------------------------------------------------

(d)          The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the City of New York, State of New York, for
purposes of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.
 
(e)          Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by electronic mail:
 
if to the Trustee, to:
 
Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn:  Francis Wolf and Celeste Gonzalez
E-mail:      fwolf@continentalstock.com
cgonzalez@continentalstock.com
 
if to the Company, to:
 
CHP Merger Corp.
15 Deforest Avenue, Suite 108
Summit, NJ 07901
Attn:  James T. Olsen
E-mail:  jolsen@concordhp.com
in each case, with copies to:
 
Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York 10036
Attn:     Paul D. Tropp, Esq.
Christopher J. Capuzzi, Esq.
E-Mail:      paul.tropp@ropesgray.com
christopher.capuzzi@ropesgray.com
 
and
 
J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179
Attn:     Equity Syndicate Desk
 
Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010
Attn:     LCD-IBD
 
and
 
-8-

--------------------------------------------------------------------------------

Morgan Stanley & Co. LLC
1585 Broadway
New York, New York 10036
Attn:     Equity Syndicate Desk, with a copy to the Legal Department
 
and
 
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, Suite 3400
Los Angeles, California 90071
Attn:     Gregg A. Noel, Esq.
Laura Kaufmann Belkhayat, Esq.
E-mail:      gregg.noel@skadden.com
laura.kaufmann@skadden.com
 
(f)          Each of the Company and the Trustee hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance.
 
(g)          This Agreement is the joint product of the Trustee and the Company
and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of such parties and shall not be construed for or
against any party hereto.
 
(h)          This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument. Delivery of a signed
counterpart of this Agreement by facsimile or electronic transmission shall
constitute valid and sufficient delivery thereof.
 
(i)           Each of the Company and the Trustee hereby acknowledges and agrees
that Representatives, on behalf of the Underwriters, are third party
beneficiaries of this Agreement.
 
(j)           Except as specified herein, no party to this Agreement may assign
its rights or delegate its obligations hereunder to any other person or entity.
 
[Signature Page Follows]
 
-9-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.
 

 
CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee
     
By:
/s/ Francis Wolf
 
Name:
Francis Wolf
 
Title:
Vice President
       
CHP MERGER CORP.
     
By:
/s/ James T. Olsen
 
Name:
James T. Olsen
 
Title:
Chief Executive Officer




--------------------------------------------------------------------------------

SCHEDULE A
 
Fee Item
 
Time and method of payment
 
Amount
 
Initial acceptance fee
 
Initial closing of the Offering by wire transfer
 
$
3,500.00
 
Annual fee
 
First year, initial closing of Offering by wire transfer; thereafter on the
anniversary of the effective date of the Offering by wire transfer or check
 
$
10,000.00
 
Transaction processing fee for disbursements to Company under Sections 1(i), (j)
and (k)
 
Deduction by Trustee from accumulated income following disbursement made to
Company under Section 1
 
$
250.00
               
Paying Agent services as required pursuant to Section 1(i) and Section 1(k)
 
Billed to Company upon delivery of service pursuant to Section 1(i) and Section
1(k)
 
Prevailing rates
 




--------------------------------------------------------------------------------

EXHIBIT A
[Letterhead of Company]
[Insert date]
 
Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez
 
Re:  Trust Account No. [  ] Termination Letter
 
Dear Mr. Wolf and Ms. Gonzalez:
 
Pursuant to Section 1(i) of the Investment Management Trust Agreement between
CHP Merger Corp. (the “Company”) and Continental Stock Transfer & Trust Company
(the “Trustee”), dated as of November 21, 2019 (the “Trust Agreement”), this is
to advise you that the Company has entered into an agreement with [  ] (the
“Target Business”) to consummate a business combination with Target Business
(the “Business Combination”) on or about [insert date]. The Company shall notify
you at least  seventy-two (72) hours in advance of the actual date (or such
shorter time period as you may agree) of the consummation of the Business
Combination (the “Consummation Date”). Capitalized terms used but not defined
herein shall have the meanings set forth in the Trust Agreement.
 
In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account, and to transfer
the proceeds into the above-referenced trust operating account at JPMorgan Chase
Bank, N.A. to the effect that, on the Consummation Date, all of funds held in
the Trust Account will be immediately available for transfer to the account or
accounts that the Company and, solely with respect to the Deferred Discount, the
Representatives or the FINRA Members, shall direct on the Consummation Date. It
is acknowledged and agreed that while the funds are on deposit in the trust
operating account at JPMorgan Chase Bank, N.A. awaiting distribution, none of
the Company or the Representatives will earn any interest or dividends.
 
A-1

--------------------------------------------------------------------------------

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated concurrently with your transfer of funds to the accounts as
directed by the Company (the “Notification”) and (ii) the Company shall deliver
to you (a) [an affidavit] [a certificate] of the Chief Executive Officer of the
Company, which verifies that the Business Combination has been approved by a
vote of the Company’s stockholders, if a vote is held and (b) joint written
instruction signed by the Company and any of the Representatives or the FINRA
Members with respect to the transfer of the funds held in the Trust Account,
including payment of amounts owed to public stockholders who have properly
exercised their redemption rights and express instructions to pay the Deferred
Discount from the Trust Account directly to the account or accounts directed by
the Representatives or the FINRA Members (the “Instruction Letter”). You are
hereby directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the Notification and the Instruction Letter, in
accordance with the terms of the Instruction Letter. In the event that certain
deposits held in the Trust Account may not be liquidated by the Consummation
Date without penalty, you will notify the Company in writing of the same and the
Company shall direct you as to whether such funds should remain in the Trust
Account and be distributed after the Consummation Date to the Company. Upon the
distribution of all the funds, net of any payments necessary for reasonable
unreimbursed expenses related to liquidating the Trust Account, your obligations
under the Trust Agreement shall be terminated.
 
In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in the notice as soon thereafter as possible.
 

 
Very truly yours,
     
CHP Merger Corp.
     
By:
     
Name:
   
Title:

 
A-2

--------------------------------------------------------------------------------

EXHIBIT B
[Letterhead of Company]
[Insert date]
 
Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez
 
Re:  Trust Account No. Termination Letter
 
Dear Mr. Wolf and Ms. Gonzalez:
 
Pursuant to Section 1(i) of the Investment Management Trust Agreement between
CHP Merger Corp. (the “Company”) and Continental Stock Transfer & Trust Company
(the “Trustee”), dated as of November 21, 2019 (the “Trust Agreement”), this is
to advise you that the Company has been unable to effect a business combination
with a Target Business (the “Business Combination”) within the time frame
specified in the Company’s Amended and Restated Certificate of Incorporation, as
described in the Company’s Prospectus relating to the Offering. Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.
 
In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account on           , 20    and to
transfer the total proceeds into the trust operating account at JPMorgan Chase
Bank, N.A. to await distribution to the Public Stockholders. The Company has
selected [ ] as the effective date for the purpose of determining when the
Public Stockholders will be entitled to receive their share of the liquidation
proceeds. It is acknowledged that no interest will be earned by the Company on
the liquidation proceeds while on deposit in the trust operating account. You
agree to be the Paying Agent of record and, in your separate capacity as Paying
Agent, agree to distribute said funds directly to the Company’s Public
Stockholders in accordance with the terms of the Trust Agreement and the Amended
and Restated Certificate of Incorporation of the Company. Upon the distribution
of all the funds, net of any payments necessary for reasonable unreimbursed
expenses related to liquidating the Trust Account, your obligations under the
Trust Agreement shall be terminated, except to the extent otherwise provided in
Section 1(j) of the Trust Agreement.
 

 
Very truly yours,
     
CHP Merger Corp.
     
By:
     
Name:
   
Title:



B-1

--------------------------------------------------------------------------------

EXHIBIT C
[Letterhead of Company]
[Insert date]
 
Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez
 
Re:  Trust Account No. [Tax Payment] Withdrawal Instruction
 
Dear Mr. Wolf and Ms. Gonzalez:
 
Pursuant to Section 1(j) of the Investment Management Trust Agreement between
CHP Merger Corp. (“Company”) and Continental Stock Transfer & Trust Company
(“Trustee”), dated as of November 21, 2019 (“Trust Agreement”), the Company
hereby requests that you deliver to the Company $_____________ of the interest
income earned on the Property as of the date hereof. Capitalized terms used but
not defined herein shall have the meanings set forth in the Trust Agreement.
 
The Company needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:
 
[WIRE INSTRUCTION INFORMATION]
 

 
Very truly yours,
     
CHP Merger Corp.
     
By:
     
Name:
   
Title:

 
C-1

--------------------------------------------------------------------------------

EXHIBIT D
[Letterhead of Company]
[Insert date]
 
Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez
 
Re:  Trust Account No. [●] Stockholder Redemption Withdrawal Instruction
 
Dear Mr. Wolf and Ms. Gonzalez:
 
Pursuant to Section 1(k) of the Investment Management Trust Agreement between
CHP Merger Corp. (the “Company”) and Continental Stock Transfer & Trust Company
(the “Trustee”), dated as of November 21, 2019 (“Trust Agreement”), the Company
hereby requests that you deliver to the redeeming Public Stockholders of the
Company $[ ] of the principal and interest income earned on the Property as of
the date hereof. Capitalized terms used but not defined herein shall have the
meanings set forth in the Trust Agreement.
 
The Company needs such funds to pay its Public Stockholders who have properly
elected to have their shares of Common Stock redeemed by the Company in
connection with a stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation (A) to modify the substance or
timing of the Company’s obligation to allow redemption in connection with the
Company’s initial Business Combination or to redeem 100% of its public shares of
Common Stock if the Company has not consummated an initial Business Combination
within such time as is described in the Company’s amended and restated
certificate of incorporation or (B) with respect to any other provision relating
to the rights of holders of the Common Stock or pre-initial Business Combination
activity. As such, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the redeeming
Public Stockholders in accordance with your customary procedures.
 

 
Very truly yours,
     
CHP Merger Corp.
     
By:
     
Name:
   
Title:





D-1

--------------------------------------------------------------------------------